By the Court,

Smith, J.
Tbis was an action of assumpsit commenced in tbe Circuit Court of Jefferson county, by tbe defendant in error against tbe plaintiffs in error. Tbe declaration was in tbe common counts, and was filed January 8tb, 1855. On tbe 19tb day of February, 1855, tbe defendant Reynolds filed bis plea of tbe general issue, together witb notice of set-off. On tbe 14th day of September, A. D. 1855, tbe default of both tbe defendants having been entered, a writ of inquiry was issued to tbe sheriff, which was returned witb an assessment of tbe plaintiff’s damages at $150.04 ; and on tbe 15th day of March, 1856, in term time, final judgment was rendered against both tbe defendants for tbe amount of damages returned as aforesaid.
It appears from tbe record that tbe default of both tbe de*199fendants was entered after one of them had filed his plea. For aught that appears, the plea was regularly filed; at all events, it was good in substance and in form, and constituted a part of the record, and while there a default could not be entered against the defendant pleading it. If pleaded out of time, or if leave was not obtained, or if there was any reason why rhe defendant ought not to have been allowed to plead, the proper practice would have been to move to strike the plea from the files. Having done so, and the motion having been sustained, the default could be entered, but not while the plea remained on the files as a part of the record in the case.
The existence of the plea was doubtless overlooked in the hurry of circuit practice. But the entry of the default and assessment of damages was irregular, and the judgment must therefore be reversed.